Case 2:19-cv-10275-GAD-SDD ECF No. 18, PageID.50 Filed 08/29/19 Page 1 of 2



                        UNITED STATES of AMERICA
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BUSINESS HEALTH SOLUTIONS, P.C.,

                    Plaintiff,

-vs-                                          Case No. 19-10275
                                              Hon. Gershwin A. Drain

BROOKSIDE DRUGS, LLC, et al.

               Defendants.
_______________________________/

                    NOTICE OF VOLUNTARY DISMISSAL
                            WITH PREJUDICE

       The Plaintiff dismisses all claims in this lawsuit with prejudice and without

costs, or attorneys fees and requests that the Court retain jurisdiction to enforce the

parties’ settlement agreement for 45 days.

                                        Respectfully Submitted,

                                        ADAM G. TAUB & ASSOCIATES
                                        CONSUMER LAW GROUP, PLC

                                 By:    s/ Adam G. Taub_________
                                        Adam G. Taub (P48703)
                                        Attorney for Business Health Solutions, P.C.
                                        17200 West 10 Mile Rd, Ste 200
                                        Southfield, MI 48075
                                        (248) 746-3790
                                        adamgtaub@clgplc.net

Dated: August 27, 2019

                                          1
Case 2:19-cv-10275-GAD-SDD ECF No. 18, PageID.51 Filed 08/29/19 Page 2 of 2




                        UNITED STATES of AMERICA
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BUSINESS HEALTH SOLUTIONS, P.C.,

                          Plaintiff,

-vs-                                           Case No. 19-10275
                                               Hon. Gershwin A. Drain

BROOKSIDE DRUGS, LLC, et al.

                          Defendants.


       ORDER DISMISSING ALL DEFENDANTS WITH PREJUDICE

       Based on the notice of voluntary dismissal this lawsuit is hereby dismissed with

prejudice and without costs, or attorneys fees. The Court will retain jurisdiction for

45 days to enforce any settlement terms.


SO ORDERED.

                                 s/Gershwin A. Drain
                                 Hon. Gershwin A. Drain


Entered at Detroit, Michigan, on August 29, 2019.




                                           2
